Esohweileb, J.
Tbe facts in this case, other than those, common to all, set out in the Seibold Case (ante, p. 82, 159 N. W. 546), in some respects are substantially different from those in that case in tbe following particulars:
Plaintiff came to tbe university in Madison in tbe fall of 1914 to take a course in tbe law school and for no other purpose. He came from Pendleton, Oregon, where be bad been *90•teaching school. His parents reside at Cornelius, Oregon. He registered at the University of Wisconsin as from Madison and he intends to stay there during his course at least. The preceding summer vacation he was away from Madison and was not certain where he would spend the following vacation. He does not know where he will go when he graduates; that will depend upon what opportunities offer, which might include his remaining in Madison. He is entirely self-supporting and receives no aid or help from his parents.
He also makes the same statement as to his belief that Madison is his home as in the other cases.
We have the situation here of a student in one of the departments of the university whose work is, in the natural order of things, at the end of a college course; entirely emancipated from his family for a long period of time; earning his own living and exercising the right of voting elsewhere than at the home of his parents and thereby necessarily claiming a home other than with such parents; no returning to the home of his parents after temporary absences therefrom, and further, with no present intention of returning to his former residence at Pendleton, Oregon.
This is sufficient to meet the standard required of a legal voter by sec, 6.51, Stats. -1915, at the voting booth in Madison where he presented himself.
There is here an intention to acquire a new residence at Madison coupled with the removal from Pendleton, Oregon, to Madison under the ninth subdivision of that section of the statute in question. 'Madison appears to be his habitation without any present intention of removal therefrom, and to which place, whenever he is absent, he has the intention of returning, thus meeting the provisions under sub. 2.
The purpose of getting an education, which of itself, and alone, would be a “temporary purpose” under the fourth subdivision, has now added to it elements which develop that *91purpose into tbe one of making Madison bis borne, as be bas tbe right to do. He therefore meets tbe statutory tests and be was entitled to vote.
Tbe order of tbe circuit court overruling tbe demurrer to tbe complaint is therefore affirmed.
By the Court. — Order affirmed.
Siebeceer, J., took no part.